MEMORANDUM **
Guillermo Mendez-Mendez appeals from the 140-month sentence imposed following his guilty-plea conviction for conspiracy to distribute methamphetamine and cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and *648846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant contends that the district court improperly considered the Sentencing Guidelines range to be the presumptive sentence. This contention is belied by the record.
Appellant also contends that the district court failed to adequately consider the nature of his criminal history under 18 U.S.C. § 8553(a). We conclude that the district court properly considered his criminal history and the § 3553(a) factors. See United States v. Knows His Gun, 438 F.3d 913, 918-19 (9th Cir.2006), cert, denied-U.S.-, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.